Citation Nr: 1423341	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-34 216	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to April 1998 in the U.S. Army Reserves, and served on active duty from July 2000 to November 2003.  He died on October [redacted], 2009.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The matter was transferred to the St. Paul RO. 

A hearing on this matter was held before the undersigned Veterans Law Judge in July 2013.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The cause of death listed on the Veteran's death certificate is suicide.  The appellant contends that the Veteran had a service-related psychiatric disorder which caused him to take his life.  

In order for suicide to constitute willful misconduct, for which compensation is not payable, the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a)(1) (2013).  A person of unsound mind is incapable of forming an intent.  38 C.F.R. § 3.302(a)(2).  The precipitating mental unsoundness is required to be service connected.  38 C.F.R. § 3.302(a)(3).

The Veteran received several citations for exceptional service from 1996 to 2002; however, his report of separation from service reflects that he received a general discharge in lieu of trial by court-martial.  His personnel records are not of record and must be obtained on remand.  

The Veteran sought mental health counseling several times in the years following his separation from service, alleging that the stressful working conditions associated with recruiting for the Army had caused him to develop a progressive psychiatric disorder.  He was variously diagnosed with major depression and bipolar disorder.  He sought treatment from a private mental health professional, Mr. A., and was also referred to the New Bedford Vet Center.  Although Dr. A. has not yet responded to the attempts to obtain his records, another attempt should be made to obtain the Veteran's records as they are potentially relevant to the claim.  38 C.F.R. § 3.159(c)(1).  Records from the New Bedford Vet Center must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was employed as a veterans service officer with the City of Attleboro, Massachusetts.  The appellant testified that a mental health professional who was also employed with the City of Attleboro had expressed concern over the Veteran's mental state; the Veteran was subsequently suspended from his position after being arrested on suspicion of several felonies, including kidnapping and assault and battery.  As the Veteran's employment records may contain potentially relevant evidence as to his mental health, his employment records from the City of Attleboro must be requested.  Id.  

During his lifetime, the Veteran contended that he had suffered a closed head injury as a result of a 2003 personal assault by a superior officer, and that his service-connected migraine headaches were a result of that assault.  The appellant must be notified of the evidence needed to substantiate claims for traumatic brain injury and psychiatric disorders based on personal assault.  

Finally, a medical opinion should be obtained on remand that addresses the appellant's theory of entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant of the information and evidence necessary to substantiate claims of service connection for traumatic brain injury and a psychiatric disorder based on personal assault.

2.  Obtain the Veteran's personnel records from his Reserve unit(s), as well as all available personnel records from his periods of active service.  Specific requests for the Veteran's disciplinary history, including the offense(s) which led to his general discharge in lieu of court martial, must be made to the National Personnel Records Center, the National Archives, the Department of the Army, and/or any other appropriate agency.  The Department of the Army must also be directed to provide any mental health evaluations in its possession.  If such records do not exist or are otherwise unavailable, the appellant must be notified.  

3.  After securing the appellant's authorization, obtain all treatment records from Mr. A.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.

4.  Obtain all treatment records from the New Bedford Vet Center.  If such records do not exist or are otherwise unavailable, the appellant must be notified.  

5.  After securing the appellant's authorization, request from the City of Attleboro, Massachusetts, copies of the Veteran's employment records, to include any mental health evaluations and all records concerning the Veteran's suspension from duty in 2009.  

6.  After the aforementioned development is completed, refer the matter to an appropriate medical professional for an opinion as to whether a disability related to active service caused or substantially contributed to the Veteran's suicide.  The examiner must review the claims file, to include a copy of this remand.  

The examiner must provide an opinion as to whether the Veteran had symptomatology that met the diagnostic criteria for PTSD, including as due to an in-service personal assault.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the Veteran's symptoms and his stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran had any other psychiatric disorders, such as depression and bipolar disorder, that were at least as likely as not related to his active military service, including a 2003 personal assault by a superior officer.  

The examiner must also determine if the Veteran met the criteria for a clinical diagnosis of traumatic brain injury.  If so, the examiner must provide an opinion as to whether it is at least as likely as not that the traumatic brain injury that had its onset during, or is otherwise related to, his active military service.  Consideration must be given to the August 2003 emergency department records showing treatment for altered mental status; the January 2005 private head CT, the December 2005 and October 2006 VA headache examinations; the November 2007 VA neurological examination, during which the Veteran reported that he had been treated for lethargy at Rhode Island Hospital immediately following the alleged head injury (records from Rhode Island Hospital are in the Veteran's service jacket and must also be considered); and the January 2008 head CT scan.  

The examiner must then state whether it is at least as likely as not (probability of 50 percent or greater) that a service-connected psychiatric disorder, traumatic brain injury, or any other service-related disability or disabilities (to include migraine headaches, gastroesophageal reflux disease, and/or deviated septum) caused or substantially contributed to his death by suicide.  In doing so, the examiner must comment on whether the Veteran was mentally unsound at the time of his suicide if it can be ascertained from the record.

All opinions must be set forth in detail and explained in the context of the record.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

7.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

